internal_revenue_service number info release date uil date conex-136911-02 cc tege eoeg et1 dear i apologize for the delay in responding to your letter of date to the internal asked revenue service on behalf of your constituent about recent guidance concerning the application of employment_taxes to options granted under an employee_stock_purchase_plan as you request i responded directly to i enclosed a copy of my response i hope the information we provided please call me or is helpful if you need further assistance sincerely michael a swim senior technician reviewer employment_tax branch office of associate chief_counsel division counsel tax exempt and government entities enclosure dear i am writing in response to your date correspondence to concerning the application of employment_taxes to options granted under a asked that we respond qualifying_employee stock purchase plan directly to you you specifically inquired about the recently issued proposed guidance that concerns the application of employment_taxes to statutory_stock_options which include incentive stock_options and options granted under qualifying_employee stock_purchase_plans for these purposes employment_taxes refer to the federal_insurance_contributions_act fica tax the federal_unemployment_tax_act futa_tax and income_tax_withholding obligations the application of employment_taxes to statutory_stock_options has been a longstanding issue on date the irs issued notice_2001_14 i r b providing a temporary moratorium on the application of employment_taxes to statutory_stock_options it also announced the intent of the department of the treasury treasury and the irs to issue formal guidance in this area the moratorium applies to exercises of statutory_stock_options occurring before date and the sale or disposition of stock acquired pursuant to such exercises on date the irs issued proposed_regulations which would apply the fica and futa taxes at the time of exercise of a statutory stock_option but not impose income_tax_withholding obligations fed reg date in response to concerns about the administrative burdens that some employers may face in fulfilling their employment_tax obligations the irs simultaneously issued two notices containing proposed administrative rules the first notice notice_2001_72 i r b proposed to waive any income_tax_withholding obligations that may arise at the time of sale or disposition of the stock acquired pursuant to the exercise of a statutory stock_option employers would continue to be required to make reasonable efforts to report any ordinary_income arising at that time on the employee’s form_w-2 the second notice notice_2001_73 i r b proposed rules of administrative convenience intended to ease the burdens on employers and employees in administering the fica and futa taxes at the time of exercise of a statutory stock_option for example the proposed rules would allow the employer to deem all the wages paid during the calendar_year due to exercises of statutory_stock_options to occur on one date during the calendar_year resulting in one annual tax calculation and one annual payment the proposed guidance also requested comments the irs received over one hundred comments on a variety of topics including whether the application of employment_taxes to statutory_stock_options was a correct interpretation of the internal_revenue_code additional comments concerned the potential administrative burdens employers and employees may face in administering the payment of the taxes to give treasury and the irs adequate time to consider these comments the irs issued notice_2002_47 i r b copy enclosed notice_2002_47 issued on date extends the moratorium on the application of employment_taxes indefinitely therefore until further guidance the irs will not enforce the application of fica or futa taxes or impose income_tax_withholding obligations upon either the exercise of a statutory stock_option or the sale of stock acquired pursuant to the exercise of a statutory stock_option however this does not change an individual’s obligation to include appropriate amounts in income or an employer’s obligation to report such income to the individual notice_2002_47 also announces that treasury and the irs intend that any issuance of final regulations that would apply employment_taxes to statutory_stock_options would not be effective until at earliest the january following the second anniversary of the date of publication this means that if treasury and the irs issue final regulations employers and employees will have at least two years to prepare to administer these taxes i hope that this information is helpful if you have any further questions about the proposed guidance please contact me or stephen tackney of my staff at sincerely michael a swim senior technician reviewer employment_tax branch office of associate chief_counsel division counsel tax exempt and government entities cc enclosure
